DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are currently pending. 
Priority
Acknowledgement is made of the national stage entry of PCT/US2019/022657 filed 03/18/2019 which claims foreign priority to U.S. Provisional Application 62646167 filed 03/21/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 is directed to compounds of Formula (I), 
Wherein n is 0-5. Claim 2 is directed to compounds of Formula (I) wherein n is 1 and 2. 
The metes and bounds of claim 2 are unclear for the following reasons. It is unclear which of the 4 possible “n” variables is 2 and which of the possible “n” variables is “1”. For example, when both of the n variables in the cycloalkyl portion of the spirocycle are 2 and both of the “n” variables on the heterocycloalkyl portion of the spirocycle are 1, said structure corresponds to the following structure wherein X is N and X1 is C;  
    PNG
    media_image1.png
    110
    70
    media_image1.png
    Greyscale

Alternatively, when both of the n variables in the cycloalkyl portion of the spirocycle are 1 and both of the “n” variables on the heterocycloalkyl portion of the spirocycle are 2, said structure corresponds to the following structure wherein X is C and X1 is N; 
    PNG
    media_image1.png
    110
    70
    media_image1.png
    Greyscale
. 
  Of note, none of the working embodiments in the instant specification comprise either of these two spirocycle scaffolds. As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (WO2018/169700 published 09/28/2018 with priority to US Provisional Application 62471322 filed 03/14/2017). 
 

    PNG
    media_image2.png
    488
    887
    media_image2.png
    Greyscale

Wu teaches compounds of Formula (I) as potent inhibitors of JAK kinase (abstract, [0017]-[0022], [0030], Tables 1-2, claims 1, 17-23). Wu exemplifies compound 2-CN ([0348]).  
 Regarding the limitation of claim 5, compounds wherein R2 is a C1-C12 alkyl are embraced in the methodology of Wu ([0122]). Wu also teaches formulating said compounds with a pharmaceutically acceptable carrier (claim 1, claims 16-17). 
Regarding the limitation of claims 13-14, Wu teaches said JAK kinase inhibitors are efficacious for the treatment of autoimmune disorders comprising administering said JAK kinase inhibitors to a subject in need thereof (claims 18-23). In addition, administration of compositions comprising said JAK kinase inhibitors in combination with corticosteroids are embraced in the methodology of Wu (claims 1, 17-23).   
 Conclusion
Claims 1-6, 8, 12-14 are rejected. Claims 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628